DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARTHA SABLON,
                             Appellant,

                                     v.

                         RICARDO SABLON,
                             Appellee.

                              No. 4D17-1771

                              [March 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Arthur M. Birken, Senior Judge; L.T. Case No. FMCE 16-
003481 (35)(93).

   Elbert Alfaro of the Law Offices of Alfaro & Fernandez, P.A., Miami
Lakes, for appellant.

   Daniel E. Forrest and Paulina Forrest of the Law Office of Daniel E.
Forrest, P.A., Plantation, for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.